NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       AUG 23 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

CANDELARIO GARCIA SILVESTRE,                    No.    20-70114

                Petitioner,                     Agency No. A076-217-700

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted August 17, 2022**

Before:      S.R. THOMAS, PAEZ, and LEE, Circuit Judges.

      Candelario Garcia Silvestre, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s (“IJ”) decision denying his applications for

withholding of removal and protection under the Convention Against Torture



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). Our jurisdiction is governed by 8 U.S.C. § 1252. We review de novo

questions of law, including whether a particular social group is cognizable, except

to the extent that deference is owed to the BIA’s interpretation of the governing

statutes and regulations. Conde Quevedo v. Barr, 947 F.3d 1238, 1241-42 (9th Cir.

2020). We deny in part and dismiss in part the petition for review.

      The agency did not err in concluding that Garcia Silvestre did not establish

membership in a cognizable particular social group. See Reyes v. Lynch, 842 F.3d

1125, 1131 (9th Cir. 2016) (in order to demonstrate membership in a particular

social group, “[t]he applicant must ‘establish that the group is (1) composed of

members who share a common immutable characteristic, (2) defined with

particularity, and (3) socially distinct within the society in question’” (quoting

Matter of M-E-V-G-, 26 I. & N. Dec. 227, 237 (BIA 2014))). Thus, Garcia

Silvestre’s withholding of removal claim fails.

      The BIA did not err in its determination that Garcia Silvestre waived his

CAT claim, see Alanniz v. Barr, 924 F.3d 1061, 1068-69 (9th Cir. 2019) (no error

in BIA’s determination that applicant failed to challenge the IJ’s denial of CAT

relief), and we lack jurisdiction to consider Garcia Silvestre’s contentions

regarding the IJ’s denial of his CAT claim because he did not raise them to the

BIA, see Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir. 2004) (court lacks

jurisdiction to review claims not presented to the agency).


                                           2                                    20-70114
The temporary stay of removal remains in place until the mandate issues.

PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                  3                                  20-70114